Citation Nr: 1528896	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  11-32 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent from December 20, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to December 20, 2012.

3.  Entitlement to a TDIU due to service-connected disabilities from December 20, 2012.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  A March 2010 rating decision granted service connection for PTSD and assigned an initial 30 percent disability rating, effective February 2011, 2004.  A December 2011 rating decision denied entitlement to a TDIU.

The Veteran testified before RO personnel in September 2011 and during a video conference hearing before the undersigned Veterans Law Judge in July 2013.  Transcripts of these hearing are of record.

In November 2013, the Board awarded an initial rating of 50 percent, but no higher, for posttraumatic stress disorder (PTSD) prior to December 20, 2012 and denied the claim for a TDIU prior to December 20, 2012.  In the decision, the Board also remanded the issues of entitlement to an initial increased rating for PTSD and a TDIU from December 20, 2012.  

In a January 2014 rating decision, the RO effectuated the Board's decision, awarding an initial 50 percent rating for PTSD effective February 11, 2004.

The Veteran appealed the denial of a TDIU prior to December 20, 2012 to the United States Court of Appeals for Veterans Claims (Court), which issued a December 2014 Order granting a Joint Motion for Partial Remand (Joint Motion), vacating the portion of the Board decision that pertained to a TDIU prior to December 20, 2012 and returning that issue to the Board for additional development.  The Joint Motion also documented that the Veteran had abandoned his appeal regarding entitlement to an initial rating in excess of 50 percent for PTSD prior to December 20, 2012.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial rating in excess of 50 percent for PTSD and entitlement to a TDIU, each from December 20, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not a reliable historian.

2.  Prior to December 20, 2012, the Veteran was not precluded from following a substantially gainful occupation consistent with his high school education and work experience as a truck driver as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating due to service-connected disabilities have not been met for the period prior to December 20, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2014), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In a January 2011 pre-decisional letter, the RO notified the Veteran of what information and evidence is needed to substantiate his claim of entitlement to a TDIU and for increased rating claims, what information and evidence must be submitted by the Veteran, and what information and evidence will be obtained by VA.  The letter also notified him of the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's service treatment and personnel records, post-service VA and private outpatient treatment records, employment and wage earnings information, Social Security Administration (SSA) records provided by the Veteran's attorney, hearing testimony, and lay statements of the Veteran, family members and others, his previous representatives, and current attorney.  There is no indication of relevant, outstanding records that have not already been requested that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In January 2010 and February 2011, the Veteran was afforded VA psychiatric, audiological, and skin diseases examinations contemporaneous in time to his claim for a TDIU.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In July 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfills two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2013 hearing the undersigned Veterans Law Judge identified the issues on appeal and explained what information was required to substantiate the TDIU claim.  Information was also obtained to clarify the Veteran's arguments.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the TDIU claim in appellate status.

II. Criteria & Analysis

The Veteran contends that his service-connected PTSD, in particular, renders him unemployable.  

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a) (2014).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341 (2014).  

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

For the period prior to December 20, 2012, service connection is in effect for PTSD rated as 50 percent disabling from February 11, 2004; acne rated as 10 percent disabling from July 23, 2003; tinnitus rated as 10 percent disabling and bilateral hearing loss rated as noncompensable, each effective since March 12, 2004.  Prior to December 20, 2012, his combined evaluation for compensation is 60 percent from February 11, 2004.  Thus, the Veteran does not meet the threshold schedular requirements for a TDIU prior to December 20, 2012 under 38 C.F.R. § 4.16(a).

With regard to whether the Veteran is entitled to TDIU pursuant to 38 C.F.R. § 4.16(b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

In the December 2014 Joint Motion, the parties agreed that the Board erred by not considering whether a private examination report from a psychiatrist, J. Newcomb, M.D., dated December 20, 2012, could support an award of a TDIU prior to December 20, 2012.  The parties emphasized that the Federal Circuit held that 

Evaluation of a disability in light of its history is particularly important in the context of psychiatric disorders.  Because "psychiatric disorders abate and recur," the [sic] VA is obligated to evaluate them "not by reference to isolated periods of activity or remission, but by assessing the effects of the disease or injury over the history of the condition."  Thus, VA regulations specifically provide that a rating for a psychiatric disorder must be "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."

Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009) (internal citations omitted).  The Board is directed to reexamine the evidence of record, including the December 20, 2012 examination report from Dr. Newcomb, to determine whether a TDIU is warranted prior to December 20, 2012.  In doing so, the Board must assess the effects of the Veteran's PTSD over the history of his condition.

The March 2010 rating decision granted service connection for the Veteran's PTSD based on traumatic experiences during his military service in Vietnam.  The 50 percent PTSD rating in effect prior to December 20, 2012 was assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, which in turn is evaluated under the General Rating Formula for Mental Disorders.

Prior to submitting his claim for a TDIU in December 2010 and while his claim to establish service connection for PTSD and later an initial higher rating for PTSD was pending, the Veteran sought evaluation and treatment for PTSD from VA and private medical providers, reporting stress in his job as a truck driver, but nevertheless continuing to work full-time. 

A July 2004 VA audiological examination report details the Veteran's work history to include working in a machine shop for three years and as a tractor-trailer driver for 18 years.

During a February 2005 routine VA primary care visit, the Veteran stated he was "stressed with his job," hating "his job and the people he works with."

A May 2005 PTSD evaluation report by a private clinical psychologist, T. Alysson, Ph.D., details the Veteran's report of getting worse lately and focusing on the negative.  He described difficulties with anger and irritability, memory, and concentration.  When asked about depression, he stated, "I don't know.  I don't really know what depression is.  Some days I'm not the cheeriest guy.  But I try not to be depressed.  I think I'm more angry than depressed."  He endorsed some suicidal ideation, but did not believe he would act on it.  He stated that "sometimes it takes everything I have to get out of the house.  The only thing that keeps me going to work is fear of being homeless.  I like doing stuff, just at home."  Dr. Alysson indicated that the Veteran was "coping with a serious panic disorder by simply forcing himself to keep going to work each day."  Dr. Alysson questioned whether the Veteran would be able to sustain adequate daily functioning due to his worsening mood, irritability, anxiety, memory, concentration, and social connection.  

An August 2006 VA emergency department note reflects that the Veteran sought treatment for an inguinal hernia.  He indicated he was a truck driver and unloads his own truck.

A January 2007 VA outpatient treatment report reflects a negative PTSD screen.  Over the past month, the Veteran denied nightmares, feeling on guard or easily startled, detachment, or depression.  During June 2007 primary care treatment, the Veteran reported feeling generally well, but he had some body aches on occasion when overworked.  He denied having mood swings.  He indicated he was under a lot of stress and would consider a job change.

During a primary care visit in June 2008, the Veteran indicated he was living with his girlfriend and wanted to quit smoking during his next vacation.  Objectively, he had normal affect and good eye contact.

In February 2009, he described difficulty following a low fat/low cholesterol diet due to eating on the run when he drives a truck.  August 2009 VA treatment records document the Veteran's report that he had been unable to work recently due to diarrhea and was concerned about attending his daughter's wedding the next week; the diagnosis was salmonella gastroenteritis.

A November 2009 letter from a Vet Center readjustment counseling therapist related that he and the Veteran had met a total of six times from April 2004 to June 2005.  [The Board notes that this letter actually reflects that he and the Veteran met between April 2009 and June 2005.  However, the Board concludes that the listed date of 2009 is a typographical error since the therapist indicated that he first met with the Veteran in April 2004 and last met with him in June 2005.]  During these sessions, the Veteran reported experiencing angry outbursts, road rage incidents, agitation, isolation, and trouble staying focused, in addition to feeling emotionally shut down.  The therapist noted that the Veteran was able to find work driving a truck, but it was a split shift that made it difficult for the Veteran to keep scheduled counseling appointments.

The Veteran's informal claim for a TDIU was received in December 2010.  A report of wage earnings from 2005 through 2010 from the Social Security Administration (SSA) indicates that the Veteran was gainfully employed through 2009, earning over $36,000 that year.  Reported earnings from 2010 were approximately $3,000.  

In his Application for Increased Compensation Based on Unemployability (VA Form 21-8940) received in June 2011, the Veteran indicated that he last worked full-time in January 2010 as a truck driver and listed three companies for which he had worked as a truck driver since 2006.  Regarding his most recent employment, he indicated that he worked 30 hours per week from September 2008 to January 2010 and lost a total of three weeks from illness.  He reported that his PTSD prevented him from securing or following any substantially gainful occupation due to his road rage, his desire not to leave his house, and his anger towards people in general.  He also reported completing high school and denied having any education or training since he became too disabled to work.

Employment information was received from the Veteran's last employer in July 2011, indicating that he worked 37.5 hours per week from August 2007 to January 2010 as a driver.  No concessions were made by reason of age or disability and the reason for termination of employment in January 2010 was "lack of work."  An enclosed payment history from January 2009 to January 2010 reflected that his earned gross income was approximately $38,000 that year.

In April 2012, the Veteran applied for SSA disability benefits on the basis that PTSD, a bilateral leg problem, cholesterol, and stomach problems limited his ability to work.  His alleged date of disability onset was the last day of his employment in January 2010.  In an SSA Function Report, he described mental and physical limitations of work.  He reported that due to PTSD, he could not focus, he gets bad headaches and chest pains, and he gets very angry and "can't stand most people."  He stated that physically, his feet, legs, hips, and shoulders hurt all the time.  A Disability Determination and Transmittal detailed that the Veteran was found to be disabled for SSA purposes since January 2010 based on the primary diagnosis of disorders of muscle, ligament, and fascia and the secondary diagnosis of hyperlipidemia.  As such, the Veteran is not receiving SSA disability benefits due to his service-connected PTSD or other service-connected disabilities.

The foregoing evidence establishes that the Veteran was gainfully employed, full-time in his usual occupation as a truck driver until January 2010, despite his reported difficulties such as anger, road rage, and impaired concentration.  Moreover, he has not asserted that he was unable to secure or follow a substantially gainful occupation as a result of his PTSD or other service-connected disabilities prior to January 2010.  Accordingly, the Board will consider the claim for a TDIU for the time period prior to December 20, 2012 beginning from January 2010. 

The Veteran was afforded a VA PTSD examination in January 2010 for the purpose of determining whether his claimed PTSD disability was related to military service.  During the examination, he indicated that he was not currently in any psychiatric treatment or taking any psychiatric medications.  He stated that he had been working for over two years as a truck driver for a company that was "hauling mail," but was laid off two weeks earlier and was hoping to receive unemployment benefits as a result.  He reported that he had his driver's license and had no difficulties driving.  He added that before his recent employment, he worked as a truck driver for a different company for ten months and had worked as a truck driver for the last ten years.  

Subjectively, he endorsed poor sleep with "bad dreams," constant worry, difficulty keeping his thoughts straight, irritability, intrusive thoughts, and symptoms of hypervigilance.  He denied hallucinations or illusions and any suicidal or homicidal ideation in the past year.  Findings on mental status examination included the following: tense behavior; very slow, hesitant, and monotonous speech; depressed and anxious mood; flat affect; evidence of derealization; slow, circumstantial thought process, but easily redirected to the topic at hand; no preoccupations or obsessions; no delusions; fully oriented; functioning at the average intelligence range; attention, concentration, short- and long-term memory commensurate with age; and abstract and insightful thinking, common sense, reasoning, judgment, and moral and ethical thinking within normal limits.  

Following a review of the claims file and mental status examination, the examiner concluded that the Veteran met all diagnostic criteria for PTSD and assigned a GAF score of 55.  The examiner remarked that the Veteran's "GAF score is in the moderate range because he really isolates himself."  He noted that the Veteran chose a career where he works alone, which was "actually to his benefit."  The examiner summarized that the Veteran's psychiatric symptoms were of a moderate nature with ongoing frequency.  He noted the Veteran's PTSD symptoms mildly to moderately interfere with employment functioning and moderately to seriously interfere with social function.  

Regarding effects of PTSD on occupational and social functioning, the examiner elaborated that the Veteran was a good worker, but preferred his job because he worked alone and did not have much interface with people, who generally tend to irritate him.  The examiner concluded that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms of generally satisfactorily function, routine behavior, self care, and normal conversation. 

During a February 2010 mental health visit with a VA social worker, the Veteran reported being laid off from his job three weeks earlier.  Following a mental status examination and depression screening, which was suggestive of moderate depression, a GAF score of 68 was assigned and he was referred to a therapist for treatment.  Subsequent VA treatment records dated from June 2010 to October 2010 reflect that the Veteran met with a psychiatrist for medication management and a clinical psychologist to address PTSD symptoms, including management of anger reactivity, which the Veteran identified as his greatest concern.  The psychologist assigned GAF scores of 62 in July 2010 and 64 in September and October 2010.  During the September 2010 visit, the Veteran indicated that he continued to pursue unemployment benefits extension. 

During the mental health treatment from June to October 2010, the Veteran learned a "delay strategy" to manage anger reactivity and other PTSD symptoms.  He continued to report poor sleep with nightmares.  He indicated that he maintained contact with his ex-wife and daughter and was seeing his girlfriend of two or three years once or twice per week, but was otherwise socially withdrawn.  In September 2010 he reported that his medication had helped with his mood and he reported improved capacity to contain his reactivity.  In October 2010, the Veteran and his psychologist agreed that ongoing individual psychotherapy was not necessary at present and the Veteran would maintain his medications through PMHC.

Mental status examination findings during his mental health treatment from June to October 2010 included the following: depressed and anxious mood; alert and fully oriented; normal speech that was fluent and coherent; normal thought process; constricted affect; no auditory or visual hallucinations or delusions; insight and judgment fair and intact; no evidence of psychotic symptomatology; appears future-oriented; stable clinical status; and adequate impulse control.  The Veteran consistently denied any suicidal or homicidal ideation, intent, or plan.

The Veteran was afforded VA examinations regarding his other service-connected disabilities in February 2011.  The VA skin diseases examiner concluded that the Veteran's skin disability had no effects on the Veteran's employment or activities of daily living.  The VA audiologist explained that the Veteran's bilateral hearing loss will make it difficult for him to function in work environments where communication must be perfect or close to perfect.  However, in situations where communication is needed, but does not need to be acute, the Veteran should be able to function provided that he is situated in areas where there is no background noise and he is allowed to have visual cues when communicating.  The Veteran also reported that his tinnitus is distracting and interferes with his sleep.

In a July 2011 statement, the Veteran asserted that he had not worked in over a year and half as he had a problem getting along with the people he had to work for, and he was in "real danger of losing [his] house."  According to the Veteran, dealing with these types of people made him very angry and caused him to experience "almost a constant headache."  He attributed his inability to work to the fact that he preferred not to leave his home, as he had proper security measures and means of protection at home - something he did not have when outdoors.

During a July 2011 VA psychiatry visit, the Veteran reported feeling "more mellow" and that things were working out with his girlfriend, who had moved in with him two months earlier.  He stated that middle insomnia and difficulty managing his time remained problems.  He admitted that he stopped his Wellbutrin months ago because he believed it was making him too mellow, even soporific.  He denied suicidal or homicidal ideation.

In correspondence received in September 2011, the Veteran's ex-wife and adult daughter described their observations of the Veteran's symptoms and behavior.  His daughter reported that he had "not been successful in maintaining any kind of steady income.  I've seen him attempt to hold jobs driving trucks, delivering pizza and selling insurance just to name a few.  It has never worked out."

During the September 2011 RO hearing, the Veteran testified that he was laid off by his employer in 2010 because he "had disagreements with the owner of the company" and did not get along with the supervisor.  He stated he did not agree with the way either of these individuals handled matters and would let them know when he disagreed with their approach.  He testified that this "pissed them off" and they did not get along very well as a result.  When asked by his representative whether he ever had road rage or altercations with others when he was working as a truck driver, he stated that he "used to have almost constant road rage."  Regarding treatment for PTSD, he testified that he keeps his appointments when he can, but the round-trip drive was about two hours and he gets "more aggravated driving back-and-forth."

An April 2012 mental health note reflects the Veteran's complaint that his psychiatric medications were not effective and his report that he discontinued his most recent medication after four weeks.  He stated that he snaps at everyone; had road rage in the past, chasing others; and that his anger had been worse over the last few years.  His anger and racing thoughts were noted to be his primary symptoms and Depakote was started to stabilize his mood and decrease anger.  During January and November 2012 primary care visits, he denied any headaches, feelings of depression, or any suicidal or homicidal ideation during a review of systems.  Objectively, he was alert and fully oriented and observed to be in no acute distress. 

In May 2012 correspondence, the Veteran stated that he had been "able to do [his] job for the post office hauling mail" in the night because he did not have to deal with people or traffic.  However, the job no longer existed and "I was arguing with my boss too much so I lost that job anyway."  He described being fired from jobs for insubordination and almost getting arrested for road rage and for trying to start fights.

In May 2013, the Veteran's attorney submitted a private psychiatric evaluation report dated December 20, 2012 from J. Newcomb, M.D.  The report was addressed to a colleague of the Veteran's appointed attorney and Dr. Newcomb specified that the examination and consultative report were completed at the request of the attorney and the Veteran was informed that no treatment would be rendered.

The Veteran described his history of outpatient VA treatment for PTSD and trials of psychotropic medications, finding them unhelpful or productive of unwanted side effects.  He reported that he had been a commercial truck driver for many years, but out of the work force for the past two and one-half years.  He stated that he did not believe he could drive anymore due to road rage, anxiety, and difficulty concentrating.  He described sleep disturbance due to nightmares; angry outbursts, throwing things, and being able to "do things like punch holes in a wall;" intermittent suicidal ideation; and flashbacks.  He indicated that his girlfriend became so frightened of his angry outbursts that she does not come over anymore.  The report also noted that "[a]t times his behavior is bizarre, and he stated that he went somewhere to a business and was upset because the door was locked, and he ended up breaking the door in."

Objective mental status examination findings included the following: disheveled, overtired appearance; memory impairment for immediate items; impaired concentration with diminished attention span; and poor judgment.  The psychiatrist found that the Veteran did "not appear to be delusional, but he does have frequent hallucinations in the way of flashbacks to Vietnam."  Dr. Newcomb commented that the Veteran arrived late for his appointment because he "became confused as to how to find this address and ended up at the Maine Mall several miles away.  He had to have someone help to guide him to this office."  (The Board notes that according to Mapquest.com, the distance between the Veteran's address of record in New Hampshire and Dr. Newcomb's office in Maine is approximately 127 miles). 

Regarding activities of daily living, he reported tending to arise around 11:00 in the morning due to nightmares keeping him up at night; poor concentration and focus; often neglecting to bathe or shave, spending much of the day in a bathrobe; forgetting "what he is supposed to get" when shopping; spending much of the day alone, watching a lot of TV; seeing his daughter "very occasionally;" and driving people away by his behavior.  The psychiatrist concluded that the Veteran appeared to have a "markedly impaired ability to conduct activities of daily living, and his social functioning appears to be markedly impaired."  

The psychiatrist also indicated that he reviewed records generated by VA and from T. Alysson, Ph.D., recommended a VA disability rating for the Veteran's PTSD, and rendered an opinion regarding his ability to work.

In terms of a VA rating, according to the General Rating Formula for Mental Disorders, I would comment as follows.  Given [the Veteran's] impaired concentration, persistent hallucinations, grossly inappropriate behavior, plus disturbed activities of daily living including poor maintenance of person hygiene, plus memory loss, his appropriate rating would be 100 percent.  Given the above symptoms and signs, [the Veteran] is unable to function in a workplace in a manner that I would describe as independent, appropriate, sustainable and effective; and, therefore, his mental condition keeps him from working.

In July 2013 the Veteran testified that his last job was driving a truck in the middle of the night and he did not have to deal with anybody.  However, he also testified that he was likely laid off from that job for arguing with his boss.  He stated that most of his work experience was as a truck driver, he completed high school, and had never been hospitalized for PTSD.  He reported that he stopped going to the VA medical center for treatment because it was an hour drive each way and the medications prescribed for PTSD symptoms did not seem to help, so he believed it was a "waste of time, gas, and aggravation to drive" there.  He testified that he could not go back to work as a truck driver again because "people are just horrible now" and he gets a headache when he drives.

During a VA primary care visit later in July 2013, the Veteran denied any headaches, feelings of depression, or any suicidal or homicidal ideation during a review of systems.  Objectively, he was alert and fully oriented and observed to be in no acute distress.  

The Board has considered the medical and lay evidence of record and finds that entitlement to a TDIU prior to December 20, 2012 is not warranted.

Prior to December 20, 2012, the Veteran's service-connected disabilities do not meet the threshold schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  Moreover, the Board reiterates that the November 2013 Board decision found that the Veteran's PTSD warranted a 50 percent disability rating because his symptoms resulted in occupational and social impairment with reduced reliability, but did not result in occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  See Board Decision at 14 (Nov. 4, 2013); see also 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  In addition, the Board found that the Veteran's PTSD disability was contemplated by the rating schedule and did not present an exceptional disability picture; therefore, a referral for an extraschedular rating was not warranted.  See Board Decision at 18.  The Veteran expressly abandoned his appeal of the denial of a rating in excess of 50 percent for PTSD prior to December 20, 2012, as reflected by the Joint Motion.

Regarding his service connection tinnitus, bilateral hearing loss, and skin disabilities, the Board notes that the Veteran has not alleged that these disabilities alone or in combination with his PTSD render him unable to secure or follow a substantially gainful occupation.

Turning to the Veteran's termination from his full-time employment as a truck driver in January 2010, the Board notes that prior to filing a claim for a TDIU, he consistently reported that he was "laid off" and did not attribute conflict with his supervisor, road rage, headaches, irritability, or other PTSD signs or symptoms to his termination or to any inability to secure or retain gainful employment.  Rather, on VA examination in January 2010, he stated that he had a driver's license and had no trouble driving.  The Board finds the Veteran's characterization of being "laid off" is consistent with the employment verification received in July 2011, which reflects that he was terminated due to lack of work.  

In comparison, the Board finds his statements regarding the basis for his January 2010 termination and reports of difficulty driving due to anger, road rage, and headaches made after he filed his claim inconsistent with his prior statements and the July 2011 employment verification.  Here, he testified in September 2011 that he was laid off due to disagreements he had with the owner and conflict with his supervisor.  He also testified in July 2013 that he was laid off in 2010 because of a confrontation with his employer and arguing with his boss.  While the Board does not doubt that the Veteran had some disagreements and conflict with superiors at his job, the longevity of his employment, verification by his employer regarding the reason for his termination, and statements made before submitting his TDIU claim that he was merely "laid off" but still retained the legal right and physical and mental ability to drive support the conclusion that his PTSD symptoms were not a basis for his termination. 

To the extent that the Veteran later asserted that his reported symptoms, such as anger at people in general, road rage, headaches, wanting to stay home, and impaired concentration and memory, render him incapable of securing or following a substantially gainful occupation, the Board finds the assertion unsupported by the evidence.  First, the Board notes that the Veteran initially described road rage in the context of interference with employment as a truck driver in his Application for Increased Compensation Based on Unemployability received in June 2011.  Prior to that date, he last identified experiencing road rage incidents during his therapy sessions at the Vet Center between April 2004 and June 2005.  Notably, on VA examination in January 2010 he did not mention symptoms of anger reactivity with road rage or his behavior of wanting to isolate from others as factors interfering with his occupation as a truck driver.  He also spoke of road rage in the past-tense during the September 2011 RO hearing and during April 2012 mental health treatment. 

Second, the Board observes that medical evidence of record documents that the Veteran continued to make the two-hour round trip drive to the VA Medical Center for appointments through November 2012 and into 2013, reflecting his ability to operate a vehicle, find his way, and concentrate for at least one hour.  Also, after driving an hour to his appointments, he was observed to be in no acute distress.

Third, in statements and testimony made in support of his claim, the Veteran reported that dealing with people and driving caused him to experience "almost a constant headache."  However, after driving the hour-long distance for his VA appointments, he repeatedly denied experiencing "any headaches" during reviews of systems.  Similarly, the Board notes that in his April 2012 SSA application for disability benefits, he reported that he was currently working 6 hours per day, 2 days per week for a total of 12 hours per week, earning $13.50 per hour as a truck driver.  The Board finds it curious that he would apply for a job and drive a truck for 6 hours in a day if the reported anger, irritability, and road rage he experiences while driving causes physical symptoms of headaches.  

Finally, the Board finds unpersuasive the account by the Veteran's daughter that his ability to hold jobs "has never worked out."  On the contrary, the Veteran's previous employer confirmed that he worked full-time in his job as a truck driver for more than two years before being laid off for lack of work.  Moreover, on VA examination in January 2010, he reported driving a truck as his career for the past ten years, and he listed a long history of work as a truck driver in his SSA disability application.

Based on the foregoing facts, the Board finds that the Veteran is not a reliable historian.  In this regard, he has identified PTSD symptoms, particularly anger reactivity, irritability, and road rage resulting in headaches while driving, as precluding substantially gainful employment in his usual occupation as a truck driver.  However, such statements are contradicted by other contemporaneous statements made to his medical treatment providers and, therefore, are not credible.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (VA "may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran" in determining whether documents submitted by a veteran are "satisfactory" or "credible" evidence).

Regarding the December 20, 2012 assessment by Dr. Newcomb, the Board finds that the report is insufficient to support an award of a TDIU prior to December 20, 2012.  The Board has found the Veteran to be an unreliable historian, and again some of his statements are inconsistent with other contemporaneous evidence of record.  For example, while the Veteran endorsed intermittent suicidal ideation during the examination with Dr. Newcomb, he denied any suicidal ideation during VA treatment one month earlier and again in July 2013.  In fact, his last report of any suicidal ideation was in May 2005 during the evaluation with Dr. Alysson.  Similarly, while he presented to Dr. Newcomb as disheveled, other medical evidence of record does not demonstrate any neglect of or inability to maintain his personal appearance and hygiene.  

In summary, the Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  As discussed in detail above, the Board does not find the Veteran to be a reliable historian.  He was laid off from his job in 2010, successful in his long career as a truck driver as long as he minimized his direct communications with others, and he continues to hold a driver's license and demonstrate his ability to drive long distances despite the challenges presented by his PTSD symptomatology.  Accordingly, the Board finds more persuasive and probative the Veteran's statements made in the course of seeking treatment than his statements made during the December 20, 2012 psychiatric examination conducted more than 100 hundred miles from his home in another state and arranged by his attorney for the purpose of obtaining an increased disability rating for his service-connected PTSD and a TDIU. 

Absent the minimum percentage requirements for basic eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a) being met, and given the evidence (summarized above) which does not show the Veteran unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, the Board concludes that referral of this matter for extraschedular consideration is not necessary, particularly in light of the January 2010 VA examination report, which clearly does not establish that the Veteran's service-connected disabilities cause him to be unemployable. 

The preponderance of the evidence is against this claim for entitlement to TDIU for the period before December 20, 2012.  Therefore, there is no reasonable doubt to be resolved.  The appeal for this matter must be denied.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

Entitlement to a TDIU for the period prior to December 20, 2012 is denied.


REMAND

The Veteran has a right to substantial compliance with the Board's remand orders.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Moreover, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall, 11 Vet. App. at 271.  Thus, while the Board regrets the additional delay in this case, for the reasons discussed, the case must be returned to the AOJ.

PTSD

In November 2013, the Board remanded the claim to afford the Veteran an additional VA psychiatric examination to determine the current nature and extent of his service-connected PTSD and to determine the effect, if any, of this disability on his employability.  The remand directive explicitly indicated that the "examiner should also assign a GAF score and provide an explanation of the assigned score."  A review of the December 2013 VA PTSD examination report reflects that the examiner did not provide a GAF score with an accompanying explanation.  

In addition, while the examination report records the Veteran's reported symptoms, mental status examination findings, and provides an opinion regarding the Veteran's employability, the Board requires a more detailed opinion that addresses how the Veteran's particular symptoms, such as chronic sleep impairment, irritability with reported episodes of road rage and outbursts of yelling, and impaired concentration and short-term memory, affect his employability.  Therefore, after obtaining any outstanding records pertinent to evaluation or treatment for PTSD from the Manchester VA Medical Center (VAMC), the AOJ should arrange for another VA psychiatric examination.

TDIU

The Veteran's TDIU claim for the period from December 20, 2012 remains intertwined with the claim for a higher rating for PTSD, which is the subject of the present appeal and remand.  Accordingly, adjudication of the TDIU claim must await adjudication of the increased rating claim.  The Court has held that a claim that is inextricably intertwined with another claim that remains undecided and pending before VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any ongoing records of psychiatric evaluation and treatment from the VAMC in Manchester, New Hampshire dating since July 2013.

2.  After the above development has been completed, arrange for a VA examination by a psychiatrist or psychologist to determine the current severity of the Veteran's service-connected PTSD and the effects that it has on his employability.  The claims file, including a copy of this Remand and electronic records, must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, including psychological testing, and the results should be reported in detail.

Following a detailed mental status examination, the examiner should specify the degree of occupational or social impairment due to the Veteran's service-connected PTSD.  The examiner should also assign a GAF score and provide an explanation of the assigned score.  Finally, the examiner should provide an opinion as to the extent the Veteran's PTSD causes functional impairment and affects his ability to secure and follow a substantially gainful occupation for the period from December 20, 2012.

In rendering the requested opinions, the examiner should take into consideration the Veteran's usual occupation as a truck driver for many years until he was laid off in January 2010, his high school education, and the Veteran's lay statements.  A medical analysis and rationale are to be included with all opinions expressed.

3.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issues of entitlement to an initial rating in excess of 50 percent for PTSD from December 20, 2012 and entitlement to a TDIU from December 20, 2012.  If any benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


